Citation Nr: 1740352	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  06-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether vacatur of the April 2017 Board decision as to the issue of entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) is warranted.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD prior to May 15, 2013, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to March 1995 and from March 2004 to December 2004.  He had additional service in the Louisiana Army National Guard.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) RO in St. Louis, Missouri, on behalf of the RO in New Orleans, Louisiana.  In that decision, the St. Louis RO denied service connection for PTSD.  The Veteran appealed that decision.

In a March 2009 rating decision, the RO granted service connection for an anxiety disorder and assigned a 50 percent evaluation, effective from January 6, 2009.  The issue for service connection for PTSD remained on appeal.

In March 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is associated with the record.  In September 2012, the Board notified the Veteran of the fact that the Veterans Law Judge that conducted that hearing was no longer employed by the Board and that he had the opportunity to testify at another hearing. See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, in October 2012, the Veteran indicated that he did not want an additional hearing.

In May 2011, the Board remanded the claim for service connection for PTSD.  The case was returned to the Board for appellate review.

In a December 2012 decision and remand, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for further development.  

Thereafter, in a July 2013 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD with a depressive disorder (previously rated as an anxiety disorder) and assigned a 70 percent evaluation, effective from May 15, 2013.  

In May 2014, the Veteran submitted a notice of disagreement with the July 2013 rating decision in which the AMC granted service connection for PTSD and assigned a 70 percent evaluation, effective from May 15, 2013.  Specifically, the Veteran disagreed with the effective date and the evaluation assigned.  Thereafter, in a July 2014 rating decision, the RO granted an earlier effective date of December 22, 2004 (the date of the original claim for service connection), for the assignment of a 50 percent rating.  Therefore, the earlier effective date issue no longer remains on appeal.

In an April 2017 decision, the Board denied an initial evaluation in excess of 70 percent for PTSD; granted an initial evaluation of 30 percent, but no higher, for impairment of sphincter control; and remanded the claims for service connection for the residuals of a cold injury to the bilateral hands and left foot and TDIU.  In May 2017, the Veteran's representative filed a Motion to Vacate the portion of the April 2017 decision which denied the claim for entitlement to an initial rating in excess of 70 for PTSD and remanded the claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  The Board has addressed the portion of the April 2017 decision that denied an initial evaluation in excess of 70 percent in the decision below.  However, the Board notes that the Veteran's claim for TDIU was remanded for further development in the April 2017 decision.  As the claim is inextricably intertwined with the claims for service connection for residuals of a cold injury to the bilateral hands and left foot, the Board has determined that the portion of the April 2017 decision that remanded the TDIU claim will not be disturbed and a vacatur is not appropriate for that portion of the decision.

Since the April 2017 Board decision, the RO issued a statement of the case (SOC) in May 2017 that addressed an additional claim for an increased rating for a cold weather injury of the right foot.  The Veteran's representative then submitted a statement in lieu of a VA Form 9 within 60 days of notice of the SOC.  However, this claim has not yet been certified to the Board, and it is unclear whether the AOJ may be undertaking any further development or adjudicative actions.  As the status of the claim is unclear, any action with regard to the additional issue will be deferred until it is certified as being on appeal to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The April 6, 2017, Board decision denied an initial evaluation in excess of 70 percent for PTSD.  The Board mischaracterized the issue on appeal, as the decision did not address the staged ratings.  

2.  For the period prior to May 15, 2013, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, but not productive of occupational and social impairment in most areas.

3.  Since May 15, 2013, the Veteran's PTSD has been productive of occupational and social impairment in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1. The April 6, 2017, Board decision is denying an initial evaluation in excess of 70 percent for PTSD is vacated. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD prior to May 15, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an initial evaluation in excess of 70 percent for PTSD beginning on May 15, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016). 

In an April 6, 2017, decision, the Board denied an initial evaluation in excess of 70 percent for PTSD.  In May 2017, the Veteran's representative filed a Motion to Vacate the portion of the April 2017 decision that denied the claim for entitlement to an initial rating in excess of 70 for PTSD and remanded the claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  In the submission, the attorney correctly pointed out that the issue in the April 2017 Board decision should have been characterized as entitlement to an initial evaluation in excess of 50 percent for PTSD prior to May 15, 2013, and in excess of 70 percent thereafter.  Therefore, the Board finds that a vacatur is warranted to correct this error.

However, as discussed above, the Board notes that the Veteran's claim for TDIU was remanded for further development in the April 2017 decision.  There is no decision on the merits to vacate.  Moreover, as the claim is inextricably intertwined with the claims for service connection for residuals of a cold injury to the bilateral hands and left foot, the Board has determined that the portion of the April 2017 decision that remanded the TDIU claim will not be disturbed and a vacatur is not appropriate for that portion of the decision.

Accordingly, the April 6, 2017, Board decision as to the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD is vacated.


Increased Ratings

At the outset, the Board notes that neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 50 percent disability evaluation prior to May 15, 2013, and a 70 percent disability evaluation thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).


Prior to May 15, 2013

As noted above, the Veteran's PTSD is currently assigned a 50 percent disability evaluation prior to May 15, 2013.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 70 percent evaluation for his PTSD for the period prior to May 15, 2013. 38 C.F.R. § 4.7.  

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating or higher for the period before May 15, 2013, to include consideration of the Veteran's lay statements, VA treatment records, and the VA examination reports.  

As to social impairment, the evidence suggests that he maintained relationships with his family throughout the appeal.  Specifically, he stated that he was "very close" with his four children (see February 2006 VA treatment note) and that he has lived with his family at his mother's house during the appeal (see October 2005 VA treatment).  Although he noted that he had problems within his family (see February 2006 VA treatment note), he also stated that he saw his two youngest daughters several times per week, visited with his uncle every week, and continued to talk to his mother, father, younger brother, and two sisters on a weekly to quarterly basis. See April 2009 VA examination report.

While the Veteran reported that he did not date (see March 2007 Vet Center intake assessment), the Board notes that the Veteran had numerous relationships since service.  During an April 2009 VA examination, the Veteran also indicated that he had married his high school girlfriend after living with her for two years during the appeal period.  He separated and divorced from at least one wife during the appeal period (see October 2005 VA psychiatry treatment note).   

In addition, the Veteran has contended that he had no friends, was defensive with others, and used anger to avoid emotional relationships.  See July 2008 Vet Center treatment notes, April 2009 VA examination report.  Nevertheless, while he may have had some degree of social impairment, the evidence does show that the Veteran has maintained relationships with multiple family members throughout the appeal prior to May 15, 2013, and had other relationships.  Indeed, the April 2009 VA examiner described his marital, family, and social relationships as having only moderate impairment.

Concerning occupational impairment, the evidence suggests that the Veteran was employed for a majority of the appeal period.  In a January 2005 VA general medical examination and in a July 2005 VA treatment note, the Veteran indicated that he completed three years of college education and that he worked as a mortgage financier at a local mortgage company.  In a December 2006 Vet Center treatment note, the Veteran indicated that he was employed as a senior operation analyst.  In a March 2007 Vet Center intake assessment, the Veteran reported that he worked at Morgan Chase for nine years.  During an August 2011 VA rectum and anus examination, the Veteran indicated that he worked as a senior operations supervisor at Morgan Chase from June 1999 until he was laid off in December 2008.  However, in an earlier VA mental health note, the Veteran had indicated that his job was at risk due to cut backs and because his department was "top heavy."  

Following his employment at Morgan Chase, the Veteran reported that he attended classes at a state university in spring and summer 2010 and that he worked as a substitute teacher in December 2010 for three years. See August 2011 VA examination report, May 2013 VA examination report, and August 2015 VA examination report.  

More recently, the Veteran worked at a local post office.  He stated that he left his full-time substitute teaching position for a better opportunity with the postal service in 2012, but he continued teaching part-time. See August 2015 VA examination report.  In January 2013, the Veteran's supervisor at the main post office branch recommended that the Veteran resign from his job as a clerk. See January 2015 VA treatment note.  In a May 2013 VA treatment note, the Veteran related that he was continuing to teach as a substitute teacher, had been interviewing for jobs, and had an interview scheduled for another postal position at the same branch of the post office that he previously worked.  

The Veteran has indicated that his symptoms impacted his employment during the appeal.  For instance, in a January 2006 VA treatment note, he reported that he had provided notice at his sales associate job because he felt like he had to be "constantly on the defensive" and he felt threatened by "aggressive customers."  In addition, in a September 2006 VA treatment note, the Veteran stated that he felt that he was not productive at work and that he was thinking about taking a medical leave of absence from work because he needed a break so he could "rest up to keep fighting some more."  A December 2006 VA treatment note indicated that the Veteran took only one week off from work to rest.  

Although the Veteran may have had some degree of occupational impairment, the evidence still shows that the Veteran has maintained steady employment throughout much of the appeal.  

Thus, prior to May 15, 2013, the Veteran was able to maintain family and social relationships, attend school, and remain employed.

In addition, the May 2013 VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Such an opinion is commensurate with a 30 percent evaluation, whereas the Veteran has already been granted a 50 percent evaluation.

Further, the Veteran's symptomatology has not been similar to that of the 70 percent criteria before May 15, 2013.  There is no indication that he had obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Indeed, the April 2009 VA examiner found that the Veteran's speech was well modulated and non-pressured, he had logical and linear thought, the content of his speech was appropriate, delusions and hallucinations were absent, his personal hygiene was good, and he was well oriented to person, place, time, and purpose.  Panic symptoms were also absent.   It was noted that some obsessions and compulsions or rituals were present, but the examiner explained that they were only mildly intrusive as he avoids walking on cracks.  There was no indication that such actions interfered with the Veteran's routine activities.

The Board also acknowledges that there has been evidence of suicidal thoughts during this appeal period.  However, the April 2009 VA examiner indicated that the Veteran had only mild suicidal ideation, and there is no indication that there was any suicidal act.  Nevertheless, to the extent that the Veteran has had any suicidal ideation, the Board notes that the symptomatology does not result in the necessary social and occupational impairment to warrant an initial evaluation in excess of 50 percent. 

Indeed, to the extent any of the symptoms of a 70 percent rating may be shown or argued, the Board again emphasizes that the Veteran's PTSD has not been shown to be productive of occupational and social impairment in most areas or total occupational and social impairment to warrant a higher rating for the period before May 15, 2013.  There is no also indication that he has had any of the other symptoms of the 70 or 100 percent criteria, such as obsessional rituals; illogical, obscure, or irrelevant speech; neglect of his personal appearance and hygiene; or disorientation to time or place.  

The Board acknowledges that the Veteran has been assigned GAF scores ranging from 53 to 60.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.  GAF scores assigned are but one factor for consideration in a rating, but the Board does note that the Veteran's GAF scores in this case do not suggest that the Veteran's symptomatology and impairment warrants an evaluation in excess of 50 percent.  Nevertheless, while considering the GAF score of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology. 

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for an initial 50 percent disability rating for the period prior to May 15, 2013.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas or total occupational and social functioning referenced by the 70 and 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated for the period prior to May 15, 2013. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  


On or after May 15, 2013

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 100 percent evaluation for his PTSD for the entire period on appeal. 38 C.F.R. § 4.7.  

As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence of record does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges the Veteran's lay statements regarding the severity of his symptoms.  However, throughout the appeal period, the Veteran has not been shown to have both total occupational or social impairment.  

As to social impairment, the evidence suggests that the Veteran maintained relationships with his family throughout the appeal period.  Specifically, he stated that he has lived with his family at his mother's house during the appeal period. See August 2015 VA examination report.  During the August 2015 VA examination, he described a contentious relationship with his mother despite intermittently living with her since 2005.  He also indicated that he did not get along with his brothers and nephew.  Nevertheless, although he noted that he had problems within his family (see February 2015 VA treatment note), he also stated that he saw his two youngest daughters several times per week, visited with his uncle every week, and continued to talk to his mother, father, younger brother, and two sisters on a weekly to quarterly basis. See May 2013 VA examination report.

The Board also notes that the Veteran had a relationship with a girlfriend during the appeal period since May 15, 2013. See November 2014 VA treatment note, August 2015 VA examination report. 

In addition, during the May 2013 VA examination, the Veteran stated that he saw a few military friends at barbeques and played dominoes with them once per month.  In an August 2014 VA treatment note, the Veteran further reported that he had one friend that he could "release and talk to a little bit."  During the August 2015 VA examination, the Veteran also stated that he was a member of the American Legion and that he attended church.  

Thus, although he has had a degree of social impairment, the evidence shows that the Veteran has maintained relationships with family and friends throughout the appeal period.  As such, it cannot be said that the Veteran has had total social impairment.  

Concerning occupational impairment, the evidence suggests that the Veteran was employed for a majority of the appeal period.  Historically, following his employment at Morgan Chase, the Veteran reported that he attended classes at a state university in spring and summer 2010 and that he worked as a substitute teacher in December 2010 for three years. See August 2011 VA examination report, May 2013 VA examination report, and August 2015 VA examination report.  

In a May 2014 VA treatment note, the Veteran later indicated that he was working one day per week for the post office and that there was potential for his hours to increase as other employees retired.  He also stated that he resigned from his part-time teaching position because he perceived that he was being used as an "educated security guard."  In a June 2014 VA treatment note, the Veteran explained that he resigned his position as a clerk at the post office in May 2013 and began working as a rural carrier in June 2013.  He stated that the role suited him because he liked getting out on the road and enjoyed some of the customer-postman relationships that he developed.  He stated that he worked four days that week.  In an August 2014 VA treatment note, the Veteran reported that he averaged one day of work per week and regularly drove a postal route on Mondays, but he filled in for other carriers on Saturdays.  In a November 2014 VA treatment note, the Veteran related that his work hours had decreased due to decreased requests by full-time postal carriers for him to fill in for them.  In a December 2014 VA treatment note, the Veteran indicated that he was planning on filing a grievance with his post office supervisor for creating a hostile work environment.  In a March 2015 VA psychiatry note, the Veteran indicated that he was working and increasing his job duties.  During the August 2015 VA examination, the Veteran noted that he was fired from his job at the post office because he had a car accident while driving a postal truck on a delivery route, but he had a pending case to get his job back.  

In addition, the Veteran reported that he had completed his Bachelor's degree in criminal justice. See August 2015 VA examination report.  He graduated from a state university in January 2014, and he planned to pursue a Master's degree, possibly in criminal justice or public administration. See July 2014 and August 2014 VA treatment notes.  His plan was to maintain a flexible, part-time position with the post office and pay down some debt, so he could attend graduate school. See July 2014 VA treatment note.  

During the August 2015 VA examination, the Veteran reported that he did not have any problems with attendance while working at the post office.  He did describe a long history of personality clashes and lack of trust in others.  

Although the Veteran may have had some degree of occupational impairment, the evidence shows that the Veteran has maintained employment throughout much of the appeal.  Moreover, to the extent that the Veteran worked only part-time, it appears that his work schedule was based on the availability of work and his desire to attend school rather than based on limitation resulting from his PTSD.  Thus, it cannot be said that the Veteran has had total social impairment.  

The Veteran's PTSD symptoms, when taken together, do not more nearly approximate both total social and total occupational impairment as required to warrant a 100 percent rating. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the Veteran has been assigned GAF scores ranging from 53 to 60.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.  GAF scores assigned are but one factor for consideration in a rating, but the Board does note that the Veteran's GAF scores in this case do not suggest that the Veteran's symptomatology and impairment warrants an evaluation in excess of 70 percent on or after May 15, 2013.  Nevertheless, while considering the GAF score of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology. 

After considering the evidence of record, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 70 percent disability rating for the period beginning May 15, 2013.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated at any time during the appeal period. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD on or after May 15, 2013.  As such, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53.


ORDER

The April 6, 2017, Board decision as to the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD is vacated.

An initial evaluation in excess of 50 percent for PTSD for the period prior to May 15, 2013, is denied.

An initial evaluation in excess of 70 percent for PTSD on or after May 15, 2013, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


